Title: From Alexander Hamilton to Jonathan Fitch, 24 September 1792
From: Hamilton, Alexander
To: Fitch, Jonathan



Sir
Treasury DepartmentSeptember 24th 1792.

In answer to the question proposed in your letter of the 17th instant, I have to observe that the credit for the Duties upon distilled spirits imported, if of the produce of the West Indies is four months; but if of the prod⟨uce⟩ of any other foreign Country the Duties are payable one half in six months, one quarter in nine months and the other quarter in twelve months.
I am Sir   ⟨Your⟩ Obedt Servant
Jonathan Fitch Esqr.
Collr New Haven.
